UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1317


TITO LEMONT KNOX,

                    Plaintiff - Appellant,

             v.

ELIZABETH G. MAGERA, US Probation Officer in her Individual and official
capacity; SERGIO A. SANCHEZ, Psychiatric in his Individual and official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:20-cv-00228-HMH)


Submitted: July 21, 2020                                          Decided: July 23, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tito Lemont Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tito Lemont Knox appeals the district court’s orders dismissing his civil rights

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971). The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). After informing Knox of several pleading

deficiencies and allowing him to amend his complaint, the magistrate judge recommended

that the complaint as amended be dismissed for failure to state a claim. The magistrate

judge further advised Knox that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Knox received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because, as the district court ruled, the objections were not specific to the

particularized legal recommendations made by the magistrate judge. See Martin, 858 F.3d

at 245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true ground for the objection” (internal quotation

marks omitted)).

                                               2
      Accordingly, we affirm the amended judgment of the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3